FILED
                            NOT FOR PUBLICATION                             OCT 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30357

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00136-RFC

  v.
                                                 MEMORANDUM *
RICHARD EUGENE LONEBEAR,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Richard Eugene Lonebear appeals from the lifetime term of supervised

release imposed following his guilty-plea conviction for abusive sexual contact, in

violation of 18 U.S.C. §§ 1153(a) and 2244(a)(5). We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lonebear contends that the district court’s imposition of a lifetime term of

supervised release constitutes cruel and unusual punishment under the Eighth

Amendment, and is substantively unreasonable. The imposition of a lifetime term

of supervised release is not unconstitutionally disproportionate given the

circumstances of the case. See United States v. Williams, 636 F.3d 1229, 1232-

1233 (9th Cir. 2011). The sentence is also substantively reasonable under the

totality of the circumstances and in light of the sentencing factors set forth in 18

U.S.C. § 3553(a). See United States v. Daniels, 541 F.3d 915, 922-23 (9th Cir.

2008); see also U.S.S.G. § 5D1.2(b) (policy statement) (recommending the

maximum term of supervised release if the offense of conviction is a sex offense).

      AFFIRMED.




                                           2                                     10-30357